EXHIBIT 10.2
PROMISSORY NOTE

$1,200,000.00   Minneapolis, Minnesota
August 26, 2008

     FOR VALUE RECEIVED, the undersigned, WSI Industries, Inc., a Minnesota
corporation (“Borrower”), promises to pay to the order of M&I Marshall & Ilsley
Bank, a Wisconsin State banking corporation (“Lender”) at 11455 Viking Drive,
Eden Prairie, Minnesota 55344 or at any other place designated from time to time
by the holder hereof, in lawful money of the United States of America, pursuant
to the terms hereof, the principal sum of One Million Two Hundred Thousand and
00/100 ($1,200,000.00) Dollars, or so much thereof as may be advanced hereunder,
together with interest thereon at the interest rate defined below (the “Interest
Rate”).
     The Interest Rate shall be a variable rate of interest as follows:

  1.   From the date hereof through May 31, 2009, the Interest Rate shall be
equal to the Base Rate of interest as established by Lender from time to time
(“Base Rate”).     2.   From the June 1, through the Maturity Date (as defined
below), the Interest Rate shall be equal to one half of one percent (0.50%) over
the Base Rate.

    On the date hereof the Base Rate is Five (5.0 %) percent and the initial
rate of interest hereunder is Five (5.0 %) percent. Lender may make loans to
other borrowers with an interest rate above or below the Base Rate. If the Base
Rate is no longer established or is otherwise no longer available the holder of
this Note may substitute a reasonably equivalent index to substitute for the
Base Rate. The rate of interest hereunder shall change when, if, and as often as
the Base Rate changes.

     Said principal and interest shall be repaid in monthly payments of all
accrued interest on the sums actually advanced and outstanding hereunder
commencing on September 1, 2008 and continuing monthly thereafter on the first
day of each and every month until June 30, 2010 (the “Maturity Date”), at which
time the entire remaining balance due hereunder, including all principal and
accrued but unpaid interest, shall be due and payable in full.
     Payments hereunder shall be applied first to accrued but unpaid interest,
then to principal.
     This Note is made in conjunction with and subject to the terms and
conditions of a Loan Agreement (“Loan Agreement”) and related documents and a
security agreement (“Security Agreement”) each of even date herewith. Sums
advanced or to be advanced hereunder are subject to the covenants conditions and
restrictions contained in the Loan Agreement and are secured by the collateral
described in the Security Agreement. This Note evidences a non-revolving loan,
and

 



--------------------------------------------------------------------------------



 



Borrower may not re-borrow any principal amount repaid by Borrower hereunder.
     If any installment hereof is not paid when due, or if the undersigned shall
fail to perform or observe any obligation binding upon the undersigned under the
Security Agreement, the Loan Agreement or under any other agreement between the
undersigned and the holder hereof, or if any default or event of default shall
occur under any such agreement, or if the undersigned or any guarantor shall
become insolvent, shall make an assignment for the benefit of creditors, or a
receiver shall be appointed for any property of any of them or any proceeding
shall be commenced with respect to any of them under any bankruptcy or
insolvency laws, or if the holder hereof shall at any time in good faith believe
that the prospect of due and punctual payment of this Note is impaired, then (in
any such event) the holder hereof may, at its option, declare the entire
principal balance then remaining unpaid on this Note to be immediately due and
payable, and the same shall thereupon be immediately due and payable, together
with all interest accrued hereon, without notice or demand.
     Notwithstanding anything to the contrary herein, upon the occurrence of any
event or condition of default hereunder or under any contract, agreement,
obligation or liability of the undersigned in favor of the Lender, Lender, at
its option, may if permitted under applicable law, and after any applicable
notice or cure period, increase the variable rate of interest on this Note to
two (2.00) percentage points over and above the otherwise applicable rate under
this Note. Under no circumstances shall the rate of interest hereunder exceed
the maximum rate permitted by law.
     If any installment hereunder or other payment due to the Lender is paid
more than ten (10) days after its due date, the undersigned shall owe to the
Lender the sum of five (5.00%) percent of the scheduled installment or payment
or Five and 00/100 ($5.00) Dollars, whichever is greater.
     This Note may be prepaid, in whole or part at any time, without premium or
penalty but with interest accrued to the date of prepayment on the principal
amount prepaid.
     To the extent permitted by law, the undersigned agrees to pay all costs of
collection, including reasonable attorneys’ fees and legal expenses, incurred by
the holder hereof in the event this Note is not duly paid.
     Presentment or other demand for payment, notice of dishonor and protest are
hereby expressly waived.

                  WSI INDUSTRIES, INC., a Minnesota corporation    
 
           
 
  By:   /s/ Paul D. Sheely    
 
           
 
           Paul D. Sheely    
 
           
 
  Its:   Vice President/Chief Financial Officer    

-2-